UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


ZEINEB SAID RESHID,                       
                            Petitioner,
                 v.                                No. 03-1570
JOHN ASHCROFT, Attorney General,
                       Respondent.
                                          
                On Petition for Review of an Order
               of the Board of Immigration Appeals.
                          (A76-894-436)

                      Submitted: October 20, 2003

                      Decided: December 29, 2003

 Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.



Petition denied by unpublished per curiam opinion.


                              COUNSEL

Shifa Soressa, New York, New York, for Petitioner. Peter D. Keisler,
Assistant Attorney General, Papu Sandhu, Senior Litigation Counsel,
Andrew M. Eschen, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                         RESHID v. ASHCROFT
                              OPINION

PER CURIAM:

   Zeineb Said Reshid, a native and citizen of Ethiopia, petitions for
review from the Board of Immigration Appeals’ ("Board") order dis-
missing her appeal from the immigration judge’s order denying her
application for asylum and withholding of deportation. We deny the
petition for review.

   A determination that an alien is not eligible for asylum must be
upheld unless that determination is "manifestly contrary to law and an
abuse of discretion." 8 U.S.C. § 1252(b)(4)(D) (2000). This Court will
reverse the Board "only if ‘the evidence presented was so compelling
that no reasonable fact finder could fail to find the requisite fear of
persecution.’" Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002)
(quoting Huaman-Cornelio, 979 F.2d at 999 (internal quotation marks
omitted)).

   Reshid claims the Board and the immigration judge used the wrong
standard of proof in denying her claim for asylum. We disagree and
find there was no error. We further find there was no error in not find-
ing Reshid established past persecution. Finally, we find the immigra-
tion judge’s finding that Reshid was in a safe haven during her stay
in Saudi Arabia is not in error and was one of several factors that
diminished her claim for asylum.

   The standard for receiving withholding of removal is "more strin-
gent than that for asylum eligibility." Chen v. INS, 195 F.3d 198, 205
(4th Cir. 1999). An applicant for withholding must demonstrate a
clear probability of persecution. INS v. Cardoza-Fonseca, 480 U.S.
421, 430 (1987). As Reshid failed to establish entitlement to asylum,
she cannot satisfy the higher standard for withholding of removal.

   Accordingly, we deny the petition for review. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                  PETITION DENIED